Citation Nr: 1308322	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); depressive disorder, not otherwise specified (NOS); and/or chronic adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran had qualifying periods of honorable active duty service from June 1977 to June 1985.  The Veteran's term of service from June 1985 to August 1988 was determined to have been under other than honorable conditions constituting a bar to eligibility for benefits from the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for PTSD.  Subsequently, the file was transferred, and the RO in Indianapolis, Indiana, currently has jurisdiction over this claim.

In August 2011, the Board remanded the matter to the Appeals Management Center (AMC) in Washington, DC, for further development.  As the requested development was not completed, the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay that will result from an additional remand, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In August 2011, the Board remanded the claim for entitlement to service connection for a psychiatric disorder for completion of all further development necessary in consideration of the Veteran's psychiatric diagnoses other than PTSD in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (explaining that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction suffered" and holding that a single claim for disability compensation can encompass more than one psychiatric disorder where raised by the record).  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Here, the medical evidence shows diagnoses of PTSD; depressive disorder (NOS); and chronic adjustment disorder with depressed mood.  Psychological evaluations of record show that the Veteran has reported that his psychiatric symptoms, variously attributed to these differing diagnoses, are related to the bombing of the Marine barracks in Beirut, which killed several of his friends, and/or due to his experiences in Grenada and Lebanon, where he killed enemy combatants and was exposed to dead bodies and the deaths of fellow service members.  See, e.g., June 2006 VA mental health treatment note, November 2001 VA mental health treatment note, and November 2001 Psychiatric Evaluation for Social Security Administration (SSA) benefits; see also DD-214 for period of service from July 1979 to June 1983 showing receipt of the Sea Service Deployment Ribbon.  Therefore, as there is competent evidence of a current psychiatric disability and an event in service that may be related to the disability claimed, he should be provided with a VA examination on remand in order to obtain clarification of his diagnosis and an opinion on the etiology of any diagnosed psychiatric disability.  See id. at 81; 
38 C.F.R. § 4.125; see also Stegall, 11 Vet. App. at 271.  

Furthermore, on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for proving the existence of an in-service stressor under certain circumstances.  Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where (1) the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and (2) a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that (a) the claimed stressor is adequate to support a diagnosis of PTSD and (b) the Veteran's symptoms are related to the claimed stressor, provided there is no clear and convincing evidence to the contrary and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

Therefore, in order to allow for a determination of the whether the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service, the AMC should make all appropriate efforts to verify any overseas service in Grenada and/or Beirut, and obtain all records relevant to the type and circumstances of that service.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. 
§ 3.159(c)(2), (3); VA Adjudication Procedures Manual, M21-1MR, pt. IV, sbpt. ii, ch. 1, § D.13 (Jan. 7, 2007) (hereinafter M21-1MR).  In verifying the Veteran's claimed overseas service, the AMC should consider the nature of the service the Veteran claims in conjunction with the apparent discrepancy between the lack of any reported periods of sea service or foreign service on the Veteran's DD-214 and his receipt of the Sea Service Deployment Ribbon, and, if found to be warranted, undertake all development action appropriate when the Veteran claims that his disability is due to a Special Operations Assignment.  See M21-1MR, pt. IV, sbpt. ii, ch. 1, § H.31.

Furthermore, where records obtained show service in an area of potential hostile military or terrorist activity, the VA examiner must be asked whether the Veteran's claimed stressor is related to his psychiatric symptoms and is adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3); M21-1MR, pt. IV, sbpt. ii, ch. 1, 
§ D.13.g.

Lastly, all outstanding VA mental health treatment records should be obtained on remand, as no VA treatment records, other than those submitted by the Veteran or included in his SSA records, are currently associated with his claims folder.  
38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA mental health treatment records that have been adequately identified by the Veteran, to include all mental health treatment records from VA medical facilities in Sepulveda, California, and the Marion, Illinois, VA Medical Center.   All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Undertake all necessary action to verify the Veteran's claimed overseas service in Lebanon and Grenada, including a request to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES), request code O19, for records showing any additional unit assignments; dates of all unit assignments; participation in combat operations; any additional awards and decorations received; and his dates of official travel outside of the United States.  See M21-1MR, pt. III, sbpt. iii, ch. 2, § D.23.c.

Current copies of the Veteran's most recent DD-214s should be obtained, as there are differences between the multiple copies of these separation documents currently of record.  

Consider the nature of the claimed service in Grenada and Lebanon, and the apparent discrepancy between the lack of any reported periods of sea service or foreign service on the Veteran's DD-214 and his receipt of the Sea Service Deployment Ribbon, and, if found to be warranted, undertake all development action appropriate when the Veteran claims that his disability is due to a Special Operations Assignment.  See M21-1MR, pt. IV, sbpt. ii, ch. 1, § H.31.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand  must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be conducted.  

The examiner is asked to make the following determinations:

(a) Does the Veteran have a diagnosable psychiatric disorder, to include PTSD; depressive disorder, NOS; and/or chronic adjustment disorder with depressive mood? Explain any diagnostic conclusion that conflicts with the other psychiatric diagnoses of  PTSD; depressive disorder, NOS; and/or chronic adjustment disorder with depressive mood present in the medical evidence of record, e.g., does the difference between the diagnosis provided by the examiner and any other psychiatric diagnosis of record represent a progression of the previous diagnosis, correction of an error in the previous diagnosis, or development of a new and separate psychiatric condition?

(b) If any diagnosis other than PTSD is provided, is it at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder, other than PTSD, had its clinical onset during active service (June 1977 to June 1985) or is related to any in-service disease, event, or injury, including both the reported deaths of his friends during the attacks on the Marine barracks in Beirut and the hostile military activity he claims to have experienced in Grenada and/or Lebanon?

(c) If a diagnosis of PTSD is found to be warranted in accordance with the criteria in the DSM-IV, are the Veteran's claimed stressors of the hostile military activity he experienced in Grenada and/or Lebanon (i) related to his psychiatric symptoms and (ii) adequate to support a diagnosis of PTSD?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


